Citation Nr: 1641607	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  08-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension claimed as a result of herbicide exposure, to include as secondary to a service-connected disease or injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1970 to October 1974. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared at a videoconference hearing at the RO in April 2011 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This claim was previously before the Board in May 2011, April 2013, April 2014, July 2015, and March 2016.  In January 2016, the United States Court of Appels for Veterans Claims (Court) granted a Joint Motion for Remand vacating the July 2015 decision which denied the Veteran's claim.  In March 2016, the Board remanded the claim to the AOJ for additional development.  The claim has now returned to Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 Board remand, the AOJ was instructed to obtain a VA examination to evaluate whether it was at least as likely as not that the Veteran's hypertension had its onset in service or was otherwise related to his service, to include exposure to herbicides.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a duty to ensure compliance with the terms of the remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The actions taken upon remand did not substantially comply with the March 2016 remand order.  The Veteran was scheduled for and underwent a VA examination in April 2016.  The examiner's opinion, with regard to the issue of service connection based on herbicide exposure, was not adequate.  The examiner stated that it was less likely as not that the Veteran's hypertension was related to herbicide exposure.  This conclusion was supported by the statement that hypertension is not recognized as a presumptive medical condition with herbicide exposure.  The fact that a condition does not appear on the list of presumptive medical condition associated with herbicide exposure is not a sufficient rationale to support a conclusion that the medical condition is less likely than not caused by herbicide exposure.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  Even if a medical condition is not entitled to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the opinion provided after then March 2016 remand did not adequately address the issue of direct causation, and thus substantial compliance with the remand was not achieved. 

The Board notes that in the February 2016 Post-Remand Brief, the Veteran's representative referenced the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 which concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides.  In the January 2013 Joint Motion for Remand, the parties referenced the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) which concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. Of Sci., of Med., Veterans & Agent Orange: Update 2010 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the author of the April 2016 VA examination medical opinion, or an appropriate substitute for an addendum opinion.  If the examiner feels a new examination is necessary, one should be provided.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed. 

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran's hypertension is related to or caused by herbicide exposure.  In rendering this opinion, the VA examiner should assume, as fact, that the Veteran was exposed to herbicides during active service.  The VA examiner should also give reasons why this Veteran's in-service exposure to herbicides does or does not result in the subsequent hypertension.  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309 (e)).  The examiner should consider and address the 2006 and 2010 NAS Updates and the findings related to hypertension, i.e., that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner is reminded that stating that the Veteran's condition is not presumptively caused by herbicide exposure is not a sufficient medical rationale.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  If the examiner is unable to offer the requested opinions it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




